Title: John Adams to John Quincy Adams, 5 December 1796
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Philadelphia Decr. 5. 1796
          
          As I came through New York, where I found your Sister and your Brother and their families in good health I recd your Letter No. 24. and upon my arrival here, presented it to The President together with the preceeding Numbers to 19 inclusively. I dined with him on Saturday when he returned me the Letters, with an Eulogium. He Said that “Things appeared to him exactly as they do to your son”
          Your Intelligence is good, and your Prophesies ominous if not infallible. The Plott has opened here with a Note of a Volume from Mr Adet. I Shall make few Observations upon this. But I believe my Countrymen will assert and maintain their Independence. We are not generally intimidated, although it is said that a considerable Body of Quakers were Panick Struck at the Election and abandoned their Colours. The Laurells acquired by this System of Terror, are a Majority of from 20 to 100 Votes in favr of a certain Ticket, made up of the lowest dreggs of the Mob of Philadelphia and the Inhabitants of the Insurgent Western Counties of Pensilvania, against the almost unanimous suffrages of the great farming Counties of York & Lancaster. The Day after tomorrow is the great Election. I look upon the Event as the throw of a Die, a mere Chance, a miserable meagre Tryumph to either Party.
          If Mr Jefferson is chosen he cannot depart from the system of Washington which is the system of all that is respectable in this

Country. I hope the Directory of France will not in a fit of Exultation & Temerity push matters to extremes. if they do they will excite Feelings in this People, which they suspect not. Mr Adets Note has proved an Antidote to the violence of their Passion to many of the most ardent Lovers of France. It will cool Us. it is a febrifuge. an AntiSeptick. it will arrest the rapid progress to Corruption in many.
          It is our Sincere and universal desire to live on Terms of Harmony and Friendship with The French. If We do not it will not be our fault. But We are not afraid of France. All the Ships she can command or hire, cannot send an Army here that would not Soon decay. I dont love to think a moment of such a Case— But if they force Us to think of it, our Imaginations must range. Do you my son, reflect on the Consequences of a War forced upon Us by France. as it respects Spain, Portugal Holland Italy Germany All Europe, England her Commerce Navy &c. One Consequence I will mention— There will be Tories to fly to France, as there were Tories to fly to England— she will Scarcely compensate them at the Expence of Millions. French Tories will not be venerated in the World much more than the English Tories have been.
          I shall answer my dear Thomas’s Letter as soon as I can.
          I am &c with great Esteem as well as / a tender Affection
          
            John Adams
          
        